Citation Nr: 1426618	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-36 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	American Legion



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Navy from June 1970 to June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

A review of the Virtual VA paperless claims processing system reveals a pertinent May 2014 brief from the Veteran's representative that has been reviewed by the Board.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal. 


FINDING OF FACT

Bilateral hearing loss was not incurred or aggravated in active service, nor may bilateral sensorineural hearing loss be presumed to have been so incurred. 


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or aggravated by active service, and an organic disease of the nervous system is not presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2013).  

Review of the claims folder reveals compliance with the VCAA.  The duty to notify was accomplished by way of VCAA letters sent from the RO to the Veteran in March 2009 and May 2009.  The letters satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim for service connection; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In addition, the March 2009 VCAA letter advised the Veteran of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Although the Veteran's service treatment records are lost or missing in the present case, the RO correctly informed the Veteran in the May 2009 VCAA letter that he can submit alternative sources to substitute for his missing service treatment records.  See Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).

Thus, the Veteran has received all required notice for this particular issue, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009).  Moreover, there has been no allegation of any error in the VCAA notice provided to the Veteran.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board recognizes that the Veteran's service treatment records are unable to be located and are not in the claims folder.  With regard to missing service treatment records, the RO sent a Personal Information Exchange System (PIES) request for the Veteran's service treatment records on March 11, 2009.  The National Personnel Records Center (NPRC) in St. Louis, Missouri, responded on March 19, 2009, that the record retired to "Code 13" (NPRC) contains no service treatment records.  In cases where service treatments are missing or presumed destroyed, the Board has a heightened duty to assist the Veteran with the development of evidence in support of his claim.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

In a May 2009 Formal Finding Memorandum, the RO detailed the efforts made to locate the service treatment records.  The Memorandum indicated that all procedures to obtain the Veteran's complete service treatment records were correctly followed and that all efforts had been exhausted; therefore, any further attempts would be futile.  See 38 C.F.R. § 3.159(c)(2) and (3).  Thus, the Board finds no basis for further pursuit of any missing service treatment records, as such efforts would be futile at this juncture.  

Additionally, as noted above, the RO sent a VCAA letter to the Veteran in May 2009 notifying him that his service treatment records were unavailable for review and outlining the efforts the RO had made to secure them.  In the same notification letter, the Veteran was advised that he could furnish documents that could substitute for service treatment records, to include private medical evidence, lay statements, and statements from military medical personnel.

Moreover, the Veteran has never indicated that any of his service treatment records would reveal any treatment or symptoms for hearing loss while on active duty.  Rather, he alleges acoustic trauma during service due to his Military Occupational Specialty (MOS) as a missile technician.  In his application for compensation, the Veteran reported that his bilateral hearing loss began in 2008, which would have been over 30 years since his discharge from service.  Thus, any further efforts toward obtaining these service treatment records would likely be both futile and not of much assistance to this inquiry.  

The Veteran was also afforded a VA audiology examination in June 2010, and the examiner provided a medical opinion addressing whether any current hearing loss is related to the Veteran's active duty service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  
The Board finds that the VA examination and opinion are adequate because the examiner reviewed the claims file, considered the Veteran's own reported medical history, performed an audiological evaluation, and supported her conclusion with a complete rationale.

The Veteran also submitted a November 2008 private audiological evaluation showing a diagnosis of high frequency sensorineural hearing loss, which was worse in the left ear and "likely due to noise exposure."  However, as discussed below, that examiner did not specifically relate the Veteran's hearing loss to military noise exposure, nor did she provide a rationale for his conclusion.  

In an August 2010 VA Form 9, the Veteran asserted that both the VA examiner and the RO failed to seek clarification from the private audiologist regarding her November 2008 private audiology report.  In certain circumstances, such as when a report does not contain sufficient detail and is inadequate for evaluation purposes, the Board should consider whether clarification of a VA examination report, private examination report, or VA treatment record is required.  See 38 C.F.R. § 4.2 (2013).  Furthermore, when additional evidence, clarification of the evidence, correction of a procedural defect, or any other action is essential for a proper appellate decision, the claim will be remanded to the RO, specifying the actions to be undertaken.  See 38 C.F.R. § 19.9(a) (2013). 

The U.S. Court of Appeals for Veterans Claims (Court) has held that, pursuant to 38 U.S.C.A. § 5103A(a), that when a private examination report "reasonably appears" to contain information necessary to properly decide a claim, but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  This duty should be undertaken when the burden on VA in obtaining this missing information is minimal.  See Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011).  

The Board finds that, by securing the June 2010 VA audiology examination, which considered the private medical evidence and lay statements in formulating the opinion, the RO fulfilled its duty to assist regarding any clarification of the private audiology examination.  Indeed, the duty to obtain a medical opinion was triggered because the private opinion was insufficient to support the claim.  In addition, despite the Veteran's assertion, the VA examiner has no duty to contact the private examiner for clarification, as there is no legal precedent or regulation dictating that the VA examiner must do so.  

Moreover, the Veteran and his representative also had the opportunity to seek clarification or obtain an additional opinion supported by rationale.  As evidenced by the August 2010 VA Form 9, they had knowledge that the RO considered the private opinion to have limited probative value.  The duty to assist is not a one-way street.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Veteran has not identified any other additional, outstanding evidence that is relevant to his claim being decided herein.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  In light of the efforts discussed above, VA has met its obligation to satisfy the duty to assist.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II.  Law and Analysis

Veterans are entitled to compensation from the VA if they develop a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Service connection requires competent medical evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d, 1363, 1366, (Fed. Cir.2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the present case, an organic disease of the nervous system such as sensorineural hearing loss is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker, 708 F.3d 1335-1337.  

Service connection for certain enumerated diseases, such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

If the disability is of the type for which lay evidence is competent, the Board must weigh the probative value of that evidence against other evidence of record in making its determination regarding the existence of service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed. Cir. 2006).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.

The June 2010 VA audiology examination establishes that the Veteran has a current hearing loss disability and meets the criteria for hearing impairment under 38 C.F.R. § 3.385.  The Board also finds that the Veteran is competent to report in-service noise exposure, and his reports are corroborated by his MOS as a missile technician.  Thus, the remaining question in this case is whether the Veteran's current bilateral hearing loss manifested in service or is otherwise related to his noise exposure therein.

The Veteran has not alleged that he had in-service treatment or symptoms of hearing loss during his service in the Navy.  In fact, he indicated in his March 2009 VA Form 21-526 that his bilateral hearing loss began in 2008, which would have been over 30 years since his discharge from service.  There is also no lay assertion from the Veteran or clinical evidence suggesting or demonstrating continuous, ongoing symptomatology of hearing loss since service.  

The Federal Circuit Court has held that such a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d, 1330, 1333 (Fed. Cir. 2000).  It follows that there is no medical or lay basis to award service connection for the Veteran's symptoms based on chronicity in service or continuous symptoms thereafter.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Additionally, because there is no probative evidence of sensorineural hearing loss manifesting to a compensable degree within one year after service, the Veteran is not entitled to application of the presumptive provisions for certain enumerated chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. § 3.307, 3.309. 

Turning to the question of whether his current hearing loss is related to his military noise exposure, the Veteran did submit a November 2008 private audiological evaluation documenting a diagnosis of high frequency hearing loss, which was worse in the left ear and "likely due to noise exposure."  However, the private audiologist did not provide any explanation or rationale for her finding that the current disorder was related to noise exposure.  Furthermore, the audiologist did not reference or address noise exposure with respect to the Veteran's military service.  As such, it is unclear as to whether she believes that his current disability is related to in-service or post-service noise exposure or a combination thereof.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 18, 22 (2007).  The probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  In addition, a medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

On the other hand, the VA June 2010 VA examiner reviewed the Veteran's claims file, considered his own reported medical history, and performed an audiological evaluation after which she opined that the Veteran's current hearing impairment is less likely as not related to noise exposure in the Navy.  She noted that the Veteran would have had considerable noise exposure as a missile technician aboard submarines, but also noted that he reported an onset in 2008, which was 32 years after his period of service.  She cited to medical literature indicating that there is no reasonable basis for delayed-onset hearing loss.  She also noted that the Veteran had a significant history of recreational noise exposure, which included power tools, lawn equipment, motorcycle, NASCAR races, and concerts.   The examiner further addressed the opinion of the private audiologist in this case.

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.... As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators,...

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board finds that the June 2010 VA examiner's opinion outweighs the positive nexus opinion provided by the private audiologist.  The private examiner's nexus opinion is of little probative value because it is unsupported by any explanation or rationale and did not discuss Veteran's history of in-service and post-service noise exposure.  Indeed, there was no reference to his military service in that opinion.

The Board has also considered the Veteran's own assertion that his current hearing loss is related to his military noise exposure.  However, the Board finds that the opinion of the VA examiner is of greater probative weight than the Veteran's more general lay assertion.  The examiner reviewed and considered the evidence of record, including the Veteran's own statements, as well as medical literature, and provided a medical opinion with supporting rationale relying on her training, knowledge, and expertise.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by a veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 ( 2012).

Accordingly, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, the claim must be denied. 

ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


